NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



TIMOTHY GAUNT,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1386
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Sarasota
County; Thomas W. Krug, Judge.

Howard L. Dimmig, II, Public Defender,
and Christopher Desrochers, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.